Case: 1:20-cv-01404-DAP Doc #: 29 Filed: 11/16/20 1 of 1. PageID #: 132




                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION




HKM Direct Market Communications, Inc, )              CASE NO.: 1:20-cv-01404
                                       )
           Plaintiff,                  )              JUDGE DAN AARON POLSTER
                                       )
     vs.                               )              ORDER
                                       )
YRC Worldwide Inc., et al,             )
                                       )
           Defendant.                  )


       The Court has been advised by counsel of record that the above-captioned case has been

settled. Accordingly, this case is dismissed with prejudice, each party to bear its own costs.

Notice by the Clerk of Courts being hereby waived.

        The Court retains jurisdiction to ensure that the settlement agreement is executed.


               IT IS SO ORDERED.



                                         /s/Dan A. Polster November 16, 2020
                                              DAN AARON POLSTER
                                              UNITED STATES DISTRICT JUDGE
